     Case 2:12-cv-02334-TLN-DB Document 103 Filed 12/18/19 Page 1 of 3


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                          No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                      JOINT REQUEST TO EXTEND STATUS
                                                        REPORT DEADLINE
15          v.
16   L. Richard Shearer; Diane Shearer; Stanley
     Swenson as Trustee of the Hotlum Trust,
17
     Berryvale Trust, and Regency Trust; et al.;
18
                        Defendants.
19

20          Plaintiff the United States of America and Defendants L. Richard Shearer (“Dr. Shearer”)
21   and Diane Shearer (“Taxpayers”), by and through their undersigned counsel, hereby request to
22   extend the deadline to file a joint status report (ECF No. 102), from December 18, 2019, to
23   January 2, 2020. In support of this request, the parties submit the following:
24          On November 18, 2019, the Court ordered the parties to file a joint status report to inform
25   the Court of their readiness to proceed to trial and to propose trial dates. (ECF No. 102.) Since
26   the Court issued this order, the parties have held several telephone conversations to discuss their
27   readiness to proceed to trial, possible trial dates, as well as the possibility of reopening discovery
28

     Joint Request to Extend Status Report
     Deadline                                      1
     Case 2:12-cv-02334-TLN-DB Document 103 Filed 12/18/19 Page 2 of 3


 1   in this matter. On December 11, 2019, counsel for the United States emailed a copy of a
 2   proposed joint status report to counsel for the Taxpayers and counsel for Stanley Swenson, as
 3   Trustee of the Hotlum, Berryvale, and Regency Trusts (“Trust Defendants”), for their review.
 4   However, neither counsel for the Taxpayers (Matthew Gilmartin) nor counsel for the United
 5   States (Christian Mejia) had heard from counsel for the Trust Defendants (Joe Izen) from
 6   December 11, 2019 through December 17, 2019. Mr. Mejia and Mr. Gilmartin had collectively
 7   sent several emails to and had left several voicemail messages for Mr. Izen to no avail. On
 8   December 18, 2019, Mr. Izen contacted Mr. Martin and informed him that he has been ill and has
 9   been at the hospital undergoing certain tests and treatments. The parties therefore respectfully
10   request an extension of 15 days to file the joint status report in the light of the foregoing. This
11   extension will allow the parties some additional time to attempt to obtain the views of the Trust
12   Defendants with respect to the proposed joint status report.
13          WHEREFORE, the parties respectfully request that the Court extend their deadline to file
14   a joint status report, from December 18, 2019, to January 2, 2020.
15
            Date: December 18, 2019                 RICHARD E. ZUCKERMAN
16                                                  Principal Deputy Assistant Attorney General
17
                                                    /s/ Christian Mejia
18                                                  CHRISTIAN MEJIA
                                                    Trial Attorney, Tax Division
19                                                  U.S. Department of Justice

20                                                  Attorneys for the United States

21
            Date: December 18, 2019                 /s/ Matthew Gilmartin
22                                                  MATTHEW GILMARTIN, Ohio Bar #024683
                                                    Matthew Gilmartin, Attorney at Law, LLC
23                                                  9267 Basswood Dr.
                                                    Olmsted Falls, OH 44138
24                                                  Attorney for L. Richard Shearer and Diane Shearer

25

26

27

28
     Joint Request to Extend Status Report
     Deadline                                      2
     Case 2:12-cv-02334-TLN-DB Document 103 Filed 12/18/19 Page 3 of 3


 1                                  CERTIFICATE OF SERVICE
 2           IT IS HEREBY CERTIFIED that on this 18th day of December, 2019, I caused a copy of
     the foregoing Joint Request to Extend Status Report Deadline, to the following:
 3
            By U.S. Mail, postage fully prepaid, to:
 4
                          VERNON L. SWENSON
 5                        LEORA SWENSON
                          1045 N. Old Stage Road
 6                        Mt. Shasta, CA 96067
 7                        Evelyn Louise Shearer
                          1107 Benton Street, Apt. 128
 8                        Loma Linda, CA 92354
 9          And by ECF notification to:
10         MATTHEW GILMARTIN,                                Attorney for L. Richard Shearer and
           Ohio Bar #024683                                  Diane Shearer
11         Matthew Gilmartin, Attorney at Law, LLC
           P.O. Box 939
12         North Olmsted, OH 44070
           matt7g@att.net
13

14         SHAUN CUNNINGHAM (Local Counsel)                  Attorney for L. Richard Shearer and
           Law Office of Shaun Cunningham                    Diane Shearer
15         41 Vantis Drive
           Aliso Viejo, CA 92656
16         mrshauncunningham@gmail.com
           JOE ALFRED IZEN, Jr                               Attorney for Stanley Swenson as
17         5222 Spruce Street                                Trustee of the Hotlum Trust, the
           Bellaire, TX 7740                                 Berryvale Trust and the Regency Trust
18         jizen@comcast.net
           JIHAD M. SMAILI (Local Counsel)                   Attorneys for Stanley Swenson as
19         SMAILI & ASSOCIATES                               Trustee for Hotlum, Berryvale, and
           615 Civic Center Drive West, Suite 300            Regency Trusts
20         Santa Ana, CA 92701
           jihad@smaililaw.com
21

22                                                       /s/ Christian Mejia
                                                         CHRISTIAN MEJIA
23                                                       Trial Attorney, Tax Division
                                                         U.S. Department of Justice
24

25

26

27

28
     Joint Request to Extend Status Report
     Deadline                                  3
